ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2017-11-15_ORD_01_NA_06_EN.txt.                      350 	




                             DISSENTING OPINION OF JUDGE AD HOC CARON



                        Disagreement with holding of inadmissibility by the Court of Colombia’s first
                     and second counter‑claims — Direct connection in fact or in law of Colombia’s
                     first and second counter‑claims.

                        Direct connection in fact — Subject‑matter of the claim — Colombia’s Integral
                     Contiguous Zone established by Presidential Decree 1946 of 9 September 2013 is
                     a core part of the factual complex underlying Nicaragua’s claim — Factual
                     complex underlying Colombia’s first and second counter‑claims are the same facts
                     that led to issue of the Decree.
                        Direct connection requirement — Disagreement that direct connection must
                     exist both in fact and in law — Connectedness need only exist in fact or in law —
                     Parties legal aims are connected as Nicaragua requests the revocation of the 1946
                     Presidential Decree while Colombia’s first and second counter‑claims aim to
                     validate the motivations which underlay the issue of the said Decree.

                        Range of factors for admissibility of counter‑claims — Court’s unique role in
                     the peaceful settlement of disputes — Disagreement that the counter‑claim and
                     claim must rely on the same legal principles or instruments.




                                                   I. Introduction

                        1. The Court in its Order of 15 November 2017 finds admissible two of
                     the four counter-­claims submitted by Colombia. The Court, referring to
                     Article 80 of the Rules of Court, indicates that the admissibility of a
                     counter‑claim presents both a jurisdictional requirement and a direct con-
                     nection requirement. I concur in much of the Court’s Order and in par-
                     ticular concur in the Court’s discussion of the jurisdictional requirement
                     as it applies in this proceeding. I disagree with the Court’s discussion of
                     the direct connection requirement in two respects.

                        2. First, I respectfully dissent from the Court’s holding that there is not
                     a direct connection, either in fact or in law, between Colombia’s first and
                     second counter‑claims and the subject-­matter of Nicaragua’s principal
                     claims and that such counter‑claims are as a result inadmissible.

                       3. Second, and more fundamentally I write separately to further the
                     Court’s articulation of the principles that animate its direct connection
                     requirement. Although counter‑claims have long been an aspect of the
                     Court and its Rules, it is only in the past few decades that they have been

                     65




4 CIJ1127.indb 410                                                                                       17/04/18 11:10

                     351 	 sovereign rights and maritime spaces (diss. op. caron)

                     submitted in numbers. It remains timely to revisit the principles that
                     motivate the Court’s exercise of its measure of judgment.




                          II. Evaluating the Direct Connection Requirement in respect
                                    of the First and Second Counter‑Claims

                              1. The Court’s Statement of the Direct Connection Requirement
                        4. Article 80, a construction of the Court rather than a provision of its
                     Statute, provides in relevant part that a counter‑claim may be entertained
                     “only if it . . . is directly connected to the subject‑matter of the claim of
                     the other party”. This “direct connection” requirement has been described
                     as the “spinal column of the counter‑claim law and practice” that makes
                     it possible to distinguish between claims that are incidental and those that
                     are separate and require separate proceedings 1. The Court has given
                     shape to the direct connection requirement in Article 80 through its deci-
                     sions in a number of cases.
                        5. The Court has stated that the requirement can be evaluated both in
                     fact and in law 2. In examining the connection in fact, the Court has iden-
                     tified as factors whether the facts relied upon by each party relate to the
                     same geographical area and the same time period as well as whether the
                     facts relied upon are of the same nature in that they allege similar types
                     of conduct. In the Application of the Genocide Convention (Bosnia and
                     Herzegovina v. Yugoslavia) case, the Court refers to the factual inquiry in
                     total as whether the respective claims rest on facts that form “part of the
                     same factual complex” 3.

                       6. As to the connection in law, the Court has identified as factors

                              “whether there is a direct connection between the counter‑claim and
                              the principal claim in terms of the legal principles or instruments
                              relied upon, as well as whether the applicant and respondent were

                          1
                          Robert Kolb, The International Court of Justice (Hart Publishing, 2013), p. 659.
                          2
                          See e.g. Application of the Convention on the Prevention and Punishment of the Crime of
                     Genocide (Bosnia and Herzegovina v. Yugoslavia), Counter‑Claims, Order of 17 December
                     1997, I.C.J. Reports 1997, p. 258, para. 33:
                                 “Whereas the Rules of Court do not define what is meant by ‘directly connected’;
                              whereas it is for the Court . . . to assess whether the counter‑claim is sufficiently
                              connected to the principal claim, taking account of the particular aspects of each
                              case; and whereas, as a general rule, the degree of connection between the claims
                              must be assessed both in fact and in law[.]”
                       3 Ibid., para. 34. The phrase “factual complex” has been used in numerous cases since

                     Application of the Genocide Convention.

                     66




4 CIJ1127.indb 412                                                                                                    17/04/18 11:10

                     352 	 sovereign rights and maritime spaces (diss. op. caron)

                          considered as pursuing the same legal aims by their respective claims”
                          (paragraph 25 of the Court’s Order).
                       7. Although Article 80 requires a direct connection to the subject‑­
                     matter of the claim of the opposing party, the Court not infrequently
                     examines instead whether there exists a direct connection to the claim
                     omitting Article 80’s specific reference “to the subject‑matter” of the claim.
                     Inclusion of the phrase “to the subject‑matter” is significant as it s­ uggests a
                     focus more on the dispute before it, rather than the legal shape
                     given to that dispute by the applicant in formulating its claim.
                       8. It has been recognized by several observers of the Court that the
                     multiplicity of different factors identified by the Court is indicative of the
                     room the Court has to the exercise of a measure of judgment.
                     Shabtai Rosenne in examining the Court’s practice writes of the direct
                     connection requirement that:
                          “lack of rigidity is a feature of the manner in which States and the
                          Court approach counter‑claims. Some difficulty, indeed, is seen in
                          extracting any general principles from these cases, unless it be that
                          each case is to be treated on its merits.” 4

                     It bears emphasis that the Court’s statements that it “has taken into con-
                     sideration a range of factors that could establish a direct connection” and
                     done so “taking account of the particular aspects of each case” acknowl-
                     edges that the Court exercises its measure of judgment on a case‑by‑case
                     basis (paragraphs 22‑23 of the Court’s Order; emphasis added). This is
                     significant because it indicates that the Court’s analysis is — in my opin-
                     ion wisely — not easily reduced to a set of factors to be mechanically
                     applied. Although the mentioned factors are identified in the Court’s
                     Order, it is difficult to assess which factors are or should be more impor-
                     tant than others, and, more fundamentally, what principle or principles
                     lead to the identification of the factors and their relative importance. The
                     question of animating principles is discussed in Part 3 of this opinion.

                       9. It suffices for now to observe that the Court’s reasoning involves a
                     measure of judgment that makes difficult criticism of the Court’s holding
                     that there is not a direct connection, in fact or in law, as regards the first
                     and second counter‑claims. Judge Schwebel in the context of the Court
                     applying a law that involves equitable considerations observed that:

                             “Despite the extent of the difference between the line of delimita-
                          tion which the Chamber has drawn and the line which my analysis
                         4 Shabtai Rosenne, The Law and Practice of the International Court. 1920-1996, Vol. III,

                     3rd ed., 1997, p. 1276. Sean Murphy writes that applying the direct connection requirement
                     is “more of an art than a rigid science”, Sean Murphy, “Counter-­claims Article 80 of the
                     Rules”, The Statute of the International Court of Justice: A Commentary, A. ­Zimmermann
                     et al., eds., 2012, 2nd ed., p. 1010.

                     67




4 CIJ1127.indb 414                                                                                                  17/04/18 11:10

                     353 	 sovereign rights and maritime spaces (diss. op. caron)

                          produces, I have voted for the Chamber’s Judgment. I have done
                          so . . . because I recognize that the factors which have given rise to
                          the difference between the lines are open to more than one legally —
                          and certainly equitably — plausible interpretation . . . On a question
                          such as this, the law is more plastic than formed, and elements of
                          judgment, of appreciation of competing legal and equitable consider-
                          ations, are dominant.” 5
                     Likewise, the case‑by‑case measure of judgment exercised by the Court in
                     its assessment of whether a direct connection exists allows for a range of
                     appreciation of the directness of the connection. In this sense, I dissent
                     because I believe it is important to explain why, in exercising that same
                     measure of judgment, I reach a different conclusion. The existence of a
                     measure of judgment allows for a range of views, but not any view. The
                     exercise of a measure of judgment is not without limits; to be respected,
                     its exercise needs be practiced and refined through the articulation of rea-
                     sons. In the following section, I summarize the Court’s explanation of its
                     measure of judgment as regards the first and second counter‑claims and
                     why I reach a different conclusion.



                          2. The Direct Connection of the First and Second Counter-­Claims
                                     to Subject-­Matter of the Principal Claims
                        10. The Court’s discussion of the direct connection of the first and sec-
                     ond counter-­claims to the subject‑matter of the principal claims is suc-
                     cinct. As described by the Court at paragraph 35, the first counter‑claim
                     is based on “Nicaragua’s alleged breach of a duty of due diligence to
                     protect and preserve the marine environment of the Southwestern Carib-
                     bean Sea” and the second counter-claim is based on “Nicaragua’s breach
                     of its alleged duty of due diligence to protect the right of the inhabitants
                     of the San Andrés Archipelago, in particular the Raizales, to benefit from
                     a healthy, sound and sustainable environment.”

                        11. Evaluating the first and second counter‑claims in terms of their
                     connection in fact to the subject‑matter of the principal claims, the Court
                     concludes that they both “essentially relate to the same geographical area
                     that is the focus of Nicaragua’s principal claims” (Order, para. 36). The
                     Court makes no mention of whether the same time period is involved
                     (although it does so with regard to the third counter‑claim), in all likeli-
                     hood because there is no question that the same period is involved. The
                     Court describes the various types of conduct that Colombia alleges Nica-
                     ragua to be engaged in (namely, Nicaragua’s alleged failure to curb pri-
                        5 Delimitation of the Maritime Boundary in the Gulf of Maine Area (Canada/United

                     States of America), Judgment, I.C.J. Reports 1984, p. 357, separate opinion of Judge
                     Schwebel.

                     68




4 CIJ1127.indb 416                                                                                          17/04/18 11:10

                     354 	 sovereign rights and maritime spaces (diss. op. caron)

                     vate Nicaraguan predatory fishing and destruction of the marine
                     environment) and finds it distinct from the types of Colombian conduct
                     complained of by Nicaragua (namely, Colombia’s alleged interference
                     with Nicaragua’s exclusive sovereign rights and jurisdiction in Nicara-
                     gua’s exclusive economic zone). The Court concludes that “the nature of
                     the alleged facts underlying Colombia’s first and second counter-claims
                     and Nicaragua’s principal claims is different” (Order, para. 37).

                        12. Evaluating the first and second counter‑claims in terms of their
                     connection in law, the Court finds the legal principles or instruments
                     relied upon to be different inasmuch as Colombia points to the rules of
                     customary international law and instruments relating to the protection of
                     the marine environment, while Nicaragua points to the customary inter-
                     national law rules relating to the law of the sea as reflected in Parts V and
                     VI of UNCLOS. The Court likewise finds the legal aims to be different
                     inasmuch as Colombia seeks to have Nicaragua act to protect and pre-
                     serve the marine environment, while Nicaragua seeks to have Colombia
                     not interfere with Nicaragua’s sovereign rights and jurisdiction in the
                     same area (Order, para. 38).


                        13. The Court’s reasoning, confident as it is, illuminates the malleabil-
                     ity of such a range of factors and thus the measure of judgment that is
                     present.
                        14. The Court correctly finds the types of conduct involved to be factu-
                     ally different, even though both types of conduct result in alleged breaches
                     of mirror obligations in the very same area. Colombia’s affirmative
                     actions complained of by Nicaragua allegedly seek to, among other
                     things, preserve and protect the marine environment, while Nicaragua’s
                     omissions complained of by Colombia allegedly permit predatory fishing
                     and destruction of the marine environment. The Court correctly finds the
                     legal principles or instruments relied upon to be different, even though
                     they all relate to the oceans and to the obligations and responsibilities of
                     States in the very same oceanic area. The Court finds the legal aims to be
                     different, even though both Colombia and Nicaragua seek to clarify mir-
                     ror obligations of each other for the very same oceanic area.


                        15. Recalling the language of Article 80, the Court, in exercising its
                     measure of judgment, is instructed to inquire into the direct connection of
                     the counter‑claim with the subject‑matter of the opposing claim. But
                     what is the subject‑matter of Nicaragua’s claim?
                        16. As a unilateral legislative act may itself be part of a factual com-
                     plex, a central aspect of the subject‑matter of Nicaragua’s claim and the
                     factual complex underlying it is Colombia’s Integral Contiguous Zone
                     established by its Presidential Decree 1946 of 9 September 2013. The
                     Court’s Order notes at paragraph 12 that Nicaragua in this proceeding

                     69




4 CIJ1127.indb 418                                                                                   17/04/18 11:10

                     355 	 sovereign rights and maritime spaces (diss. op. caron)

                     seeks the revocation of “laws and regulations enacted by Colombia,
                     which are incompatible with the Court’s Judgment of 19 November 2012
                     including the provisions in the Decrees 1946 of 9 September 2013. . .”
                     Indeed, in paragraph 70 of its Judgment of 17 March 2016 referring to
                     “Colombia’s proclamation of an ‘Integral Contiguous Zone’”, the Court
                     observed that “the Parties took different positions on the legal implica-
                     tions of such action in international law”.

                       17. Given that the existence of Presidential Decree 1946 is an explicit
                     target of Nicaragua’s Application and a core part of the factual complex
                     underlying its claim, it is critical for a direct connection analysis to recog-
                     nize that the factual complex underlying the first and second Colombian
                     counter‑claims consists of the very same facts that led in significant part
                     to the issuance of the Decree. Indeed, the preamble to Decree 1946, which
                     indicates Colombia’s motivations for its issuance, in relevant part and
                     with my emphasis added, states:

                              “Considering
                          �����������������������������������������������������������������������������������������������������������������
                              That in conformity with customary international law as regards the
                          contiguous zone, States may exercise sovereign rights and jurisdiction
                          and control in the areas of security, drug trafficking, environmental
                          protection, fiscal and customs matters, immigration, health and other
                          matters.
                              That the extension of the contiguous zone of insular territories con-
                          forming the Western Caribbean has to be determined, specifically of
                          those insular territories that conform the San Andrés, Providencia
                          and Santa Catalina Archipelago, so that the orderly management of
                          the Archipelago and its maritime spaces may be guaranteed thereby
                          ensuring protection of the environment and natural resources and main-
                          tenance of comprehensive security and public order.
                              That the Colombian State is responsible for the preservation of the
                          Archipelago’s ecosystems which are fundamental to the ecological equi-
                          librium of the area and in order to preserve its inhabitants’ historic,
                          traditional, ancestral, environmental and cultural rights, and their right
                          to survival.” 6
                     In this sense, Presidential Decree 1946 is a dramatically clear intersection
                     of the factual complex underlying both the subject‑matter of Nicaragua’s
                     claim, and Colombia’s first and second counter‑claims. In my opinion,
                     therefore the first and second counter-­claims are directly connected to the
                     subject-­matter of the claim of Nicaragua.



                       6 The English translation of Presidential Decree 1946 of 9 September 2013 reprinted in

                     Memorial of Nicaragua, Annex 9, 3 October 2014, pp. 157‑159.

                     70




4 CIJ1127.indb 420                                                                                                                             17/04/18 11:10

                     356 	 sovereign rights and maritime spaces (diss. op. caron)

                        18. But what of the inquiry into the direct connection in law? First, it
                     must be stressed that Article 80 in requiring a direct connection does not
                     demand that it exist in both fact and law. Rather, in my opinion, the con-
                     nection need exist only in fact or law. Indeed, in the context of municipal
                     litigation involving issues of sovereign immunity, the International Law
                     Commission in Article 9 (counter‑claims) of its Draft Articles on Jurisdic-
                     tional Immunities of States and Their Property, adopted in 1991, indi-
                     cates that codification of the subject leads to either a factual or legal
                     connection being a sufficient direct connection:

                                 “A State instituting a proceeding before a court of another State
                              cannot invoke immunity from the jurisdiction of the court in respect
                              of any counter‑claim arising out of the same legal relationship or facts
                              as the principal claim.” 7
                     Second, the legal aim of the Parties as regards Presidential Decree 1946
                     also establishes a direct connection in law in that Nicaragua’s claim
                     requests the Court to order the revocation of Presidential Decree 1946,
                     while the first and second Colombian counter‑claims aim to validate and
                     potentially satisfy the motivations that underlay the issuance of Presiden-
                     tial Decree 1946.
                        19. Thus, in my exercise of a measure of judgment, I find the first and
                     second Colombian counter-­     claims to have a direct connection to the
                     ­subject‑matter of the claims of Nicaragua. Turning to the principles that
                      animate the requirement of a direct connection as well as the factors
                      identi­fied by the Court only serves to reinforce this conclusion.



                                   III. Principles Animating Considerations regarding
                                            the Admissibility of Counter‑Claims

                        20. What principles animate the Court’s reasoning into the admissibil-
                     ity of counter‑claims? How do the various factors mentioned by the Court
                     in its Order further such principles? Do such principles emphasize some
                     factors more than others? Although the Court does not mention such
                     principles in the present Order, it has done so previously. In the following
                     section, this opinion reviews the principles that the Court has so far iden-
                     tified and what those principles suggest as to the exercise of a measure of
                     judgment.
                        21. The Court has in several decisions identified principles that ani-
                     mate its thinking concerning the admissibility of counter-­claims and the
                     range of factors that inform the assessment of whether a direct connec-
                     tion exists. I would suggest that at least five principles have been voiced
                     by the Court.
                          7   Yearbook of the International Law Commission, 1991, Vol. II (Part Two), p. 30.

                     71




4 CIJ1127.indb 422                                                                                             17/04/18 11:10

                     357 	 sovereign rights and maritime spaces (diss. op. caron)

                        22. First, the Court on several occasions has mentioned that counter‑­
                     claims can promote “procedural economy”. If the question is whether a
                     counter‑claim (an autonomous legal act within the jurisdiction of the
                     Court) should be heard as a separate case or as a counter‑claim, then one
                     clear principle animating the Court’s approach is that such a counter‑­
                     claim should be a part of the same case if admitting it serves to promote
                     procedural economy. Although this is not explicitly indicated by the
                     Court, presumably such procedural economy includes both the Court’s
                     limited resources as well as the resources of the parties. Second, a related
                     principle, often stated by the Court alongside procedural economy, is that
                     of avoiding inconsistent results which can follow from the fragmented
                     consideration of connected aspects of the same dispute in separate cases
                     before the Court.

                       23. Both of these animating principles are mentioned in the Court’s
                     discussion of counter-­claims in the Application of the Genocide Convention
                     case. The Court writes:
                          “whereas, as far as counter‑claims are concerned, the idea is essen-
                          tially to achieve a procedural economy whilst enabling the Court to
                          have an overview of the respective claims of the parties and to decide
                          them more consistently” 8.
                        24. Between the principles of procedural economy and avoidance of
                     inconsistent results, I would regard the latter as the more compelling for
                     a court such as the International Court of Justice where the cases are of
                     great public significance. Arriving at what is perceived as a sound deci-
                     sion for such cases is, in my opinion, more compelling than arriving at a
                     decision in an efficient manner. One may hope to accomplish both, but if
                     one must choose in the context of a very significant case, then I would
                     choose the avoidance of inconsistent results as such a result would, among
                     other things, undermine the influence of the decision.

                        25. Third, the Court has referred to the sound administration of justice
                     although that phrase is not unpacked in any detail and may simply be a
                     succinct means of referring to procedural economy and the avoidance of
                     inconsistent results. Fourth, the Court, less clearly and less consistently,
                     has suggested that a further principle is the applicant’s right to present its
                     case as it has chosen and that the possibility of counter‑claims should not
                     derail the applicant’s effort to have its claims adjudicated. This principle
                     may reflect the general aversion to abuse of process and may be more
                     properly viewed as a part of the objective of sound administration of
                     ­justice.


                        8 Application of the Convention on the Prevention and Punishment of the Crime of Geno-

                     cide (Bosnia and Herzegovina v. Yugoslavia), Counter‑Claims, Order of 17 December 1997,
                     I.C.J. Reports 1997, p. 257, para. 30.

                     72




4 CIJ1127.indb 424                                                                                               17/04/18 11:10

                     358 	 sovereign rights and maritime spaces (diss. op. caron)

                        26. The third and fourth principles arguably are present in the Applica-
                     tion of the Genocide Convention case where the Court writes that 

                               “the Respondent cannot use [the means of counter-claim] either to
                               impose on the Applicant any claim it chooses, at the risk of infringing
                               the Applicant’s rights and of compromising the proper administration
                               of justice” 9.
                        27. These four principles in all likelihood animate the reasoning of all
                     courts regarding counter-­claims. But while these principles are common
                     to all courts of which I am aware, there is a fifth that is unique to this
                     Court.
                        28. The final principle reflects the Court’s unique role in the peaceful
                     settlement of international disputes. Article 33 (1) of the United Nations
                     Charter provides that
                               “[t]he parties to any dispute, the continuance of which is likely to
                               endanger the maintenance of international peace and security, shall,
                               first of all, seek a solution by negotiation, enquiry, mediation, concil-
                               iation, arbitration, judicial settlement, resort to regional agencies or
                               arrangements, or other peaceful means of their own choice”.

                     The judicial resolution of the dispute presented is only one of the various
                     methods listed and there is little doubt that the drafters of the Charter
                     had the International Court of Justice in mind when referring to judicial
                     settlement. It is not clear, however, that legal analysis necessarily offers
                     the most enduring solutions to complex disputes. The reality is that com-
                     plex international disputes resist resolution. The complexity of such dis-
                     putes is manifest in the fact that even views as to what is at dispute are
                     often very different for the various participants involved. It should be no
                     surprise that a State, in constructing its application to the Court, will
                     form its case from its perspective of the dispute. But in accepting that
                     proposition, we need also accept that the Court may be presented with
                     only a partial description of a complex matter. For this reason, I do not
                     find it necessarily significant whether the counter‑claim and claim rely on
                     the same legal principles or instruments. Certainly, reliance on the same
                     legal instrument furthers the principles of procedural economy and avoid-
                     ance of inconsistent results. But there is no reason to expect that a
                     ­counter‑claim involving the same factual complex approaches the dispute
                      from the same perspective or that, in its legal expression, it must rely on
                      the very same instruments 10. Indeed, to the extent that the Court seeks to
                     more fully appreciate the complexity of the dispute before it, the Court
                     should expect as often as not that different principles or instruments will

                          9
                         I.C.J. Reports 1997, pp. 257‑258, para. 31.
                          10
                          See A. D. Renteln, “Encountering Counterclaims”, Denver Journal of International
                     Law and Policy, Vol. 15, 1986‑1987, pp. 392‑393.

                     73




4 CIJ1127.indb 426                                                                                           17/04/18 11:10

                     359 	 sovereign rights and maritime spaces (diss. op. caron)

                     be relied upon. In this sense, counter‑claims involving the same factual
                     complex allow the Court to appreciate and address the dispute more com-
                     prehensively thereby furthering the objective of peaceful resolution of dis-
                     putes. S. Murphy writes:


                            “International disputes that cannot be resolved through diplomacy
                          are often complicated, with potentially valid claims by both sides. By
                          being flexible in its procedure, the Court recognizes such complexity,
                          and opens the door for considering the dispute in its broadest factual
                          and legal context, thereby allowing a more comprehensive and just
                          solution.” 11



                                             IV. Concluding Observation

                        29. A dispute is viewed differently not only by the States involved, but
                     also by the citizenry of those States. The Preamble to the Constitution of
                     UNESCO wisely observes that since international disputes begin in the
                     minds of men, “it is in the minds of men that defences of peace must be
                     constructed”. Similarly, international disputes before the Court are not
                     merely legal disagreements between governmental officials, but rather are
                     in most cases also disputes that reside in the minds of the people of both
                     States. And it is in the minds of the people of both States that the mean-
                     ingful resolution of significant international disputes is to be gained. It is
                     true that not all viewpoints will win a court case, but a diversity of views
                     as to what is truly at issue in a dispute can be recognized.


                        30. The Court’s admission of the third and fourth counter‑claims con-
                     tributes to a fuller consideration of the international dispute presented in
                     this proceeding and to the possibility for a long-term peaceful resolution
                     of that dispute. For reasons detailed above, in my opinion, the admission
                     of the first and second counter-­claims would have done likewise.



                     (Signed) David D. Caron.




                        11 Sean Murphy, “Amplifying the World Court’s Jurisdiction through Counter-­Claims

                     and Third-Party Intervention”, George Washington International Law Review, Vol. 33,
                     2000, p. 20.

                     74




4 CIJ1127.indb 428                                                                                           17/04/18 11:10

